In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-05-00139-CR
______________________________


KENNETH RAY TITUS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 248th Judicial District Court
Harris County, Texas
Trial Court No. 1003666


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Carter


O P I N I O N

            On February 1, 2005, Kenneth Ray Titus waived a jury in trial court cause number 1003666
and pled guilty to the offense of possession of a controlled substance (cocaine), weighing more than
four but less than 200 grams, with intent to deliver.  See Tex. Health & Safety Code Ann.
§ 481.112(a) (Vernon 2003).  That offense is a first-degree felony.  See Tex. Health & Safety
Code Ann. § 481.112(d) (Vernon 2003).  Titus also waived a jury in a companion case (trial court
cause number 999864) and pled guilty to the offense of possession of a controlled substance
(cocaine), weighing more than four but less than 200 grams, with intent to deliver.  See Tex. Health
& Safety Code Ann. § 481.112(a).  There was no negotiated plea agreement between the parties
with respect to Titus' punishment in either case.  The trial court accepted Titus' pleas and recessed
the case until May 20, 2005, so that a presentence investigation (PSI) could be conducted for both
cases.  When the trial court reconvened the proceedings, the trial court considered the PSI report and
the argument of counsel regarding punishment; the trial court then adjudicated Titus' guilt in both
cases, assessing punishment at twenty-two years' imprisonment in this case and fifteen years'
imprisonment in the companion case.
  Titus timely appealed the trial court's judgments.  The
appeals in both cases have been briefed together by each party; we address the companion case, Titus
v. State, cause number 06-05-00140-CR, by way of a separate opinion issued this day.
            On September 26, 2005, Titus' appellate counsel filed an Anders
 brief in which he
professionally discussed the record, described the issues reviewed, and concluded there were no
arguable grounds for appeal.  As required by Anders, counsel also filed a motion to withdraw. 
Counsel also sent Titus a copy of the appellate brief and informed him of his right to file a response
pro se and of his right to review the record.  This Court informed Titus that his response, if any, was
due by October 26, 2005.
            We have independently reviewed the record and the brief filed by counsel in this appeal, and
we agree there are no arguable issues that would support an appeal in this case.  First, the written
record before us shows Titus willingly, knowingly, and voluntarily waived a jury trial and pled guilty
to the charges at issue without the benefit of a negotiated plea agreement.  Next, the trial court's
written admonishments demonstrate substantial compliance with the requirements set forth by the
Legislature.  See Tex. Code Crim. Proc. Ann. art. 26.13 (Vernon Supp. 2005).  Finally, the
sentence assessed in both cases was within the applicable range provided for by law.
            There is nothing in the record before us to cause us to question the validity of the proceedings
below.  Accordingly, we affirm the trial court's judgment.



                                                                        Jack Carter
                                                                        Justice

Date Submitted:          December 27, 2005
Date Decided:             December 28, 2005

Do Not Publish